Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 3033 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2020/0042613 by Jiang and further in view of U.S. Publication 2010/0302190 by Yeh.
Regarding claim 17, Jiang discloses an assembly comprising (abstract; fig. 2): at least one touchpad (para. 21-22 – see smartphone touchpad); and at least one computer storage comprising instructions executable by at least one processor to: present alpha-numeric characters on a display responsive to touch input on the touchpad (para. 22 – see the message that is typed by the user); using the alpha-numeric characters input by the touch input, predicting alpha-numeric characters using at least one machine learning model (para. 20-23, 29-31 – see the suggested message and the use of a neural network.  Examiner noting that the disclosed neural network meets the broadest reasonable 
Jiang does not explicitly disclose at least one computer simulation controller with a touchpad. Yeh teaches the use of a computer simulation controller used for text input commands (fig. 2-3; para. 11-13, 27-29 – see game controller operation). Because the references are from a similar art and concerned with a similar problem, i.e. user text input, it would have been obvious to one having ordinary skill in the art at the time of filing to apply Jiang’s predictive text inputs with Yeh’s computer simulation controller input interface, because doing so allows for computer simulation users to implement quicker text inputs.
Regarding claim 18, Jiang discloses the assembly of Claim 17, comprising at least one computer simulation console comprising the processor and configured for communicating with the display and the computer simulation controller (fig. 12; para. 99-102 – see the server based processor).
Regarding claim 19, Jiang discloses the assembly of Claim 17, wherein the processor is embodied in the computer simulation controller (fig. 12; para. 99-102 – see the touchpad based processor).
Regarding claim 20, Jiang discloses the assembly of Claim 17, wherein the processor is embodied on at least one network server configured for receiving signals generated by the touch input on the touchpad (fig. 12; para. 99-102 – see the server based processor).
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed March 3, 2022, with respect to claims 9-11 and 15 have been fully considered and are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J IANNUZZI/Examiner, Art Unit 3715                                                                                                                                                                                                        

/James S. McClellan/Primary Examiner, Art Unit 3715